Citation Nr: 0117949	
Decision Date: 07/09/01    Archive Date: 07/16/01

DOCKET NO.  00-14 329	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Non Commissioned Officers 
Association of the U.S.A.


WITNESS AT HEARING ON APPEAL

The appellant's nephew


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel

INTRODUCTION

The veteran had active service from June 20 to November 17, 
1918.  He died January 27, 1962; the appellant is his 
surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in Detroit, Michigan.

At the time of the hearing held before the undersigned in 
March 2001, the appellant's representative raised the issue 
of entitlement to VA death compensation benefits based on the 
veteran having been completely disabled for many years prior 
to his death.  Entitlement to benefits on such basis is 
governed by 38 U.S.C.A. § 1318 (West 1991).  That matter has 
been neither procedurally prepared nor certified for 
appellate review, and is accordingly referred to the RO for 
initial consideration and appropriate action.  Godfrey v. 
Brown, 7 Vet. App. 398 (1995).


REMAND

The veteran was discharged from active duty by reason of a 
heart disability and, during his lifetime was in receipt of 
service-connected benefits for heart disability, evaluated as 
30 percent disabling.

Post-service, medical evidence dated in the mid-to-late 1950s 
reflects chest film abnormalities and diagnoses to include 
pulmonary tuberculosis and emphysema.  Records dated in the 
1950s and in 1961 include note of no heart enlargement, a 
normal heart rate and rhythm, and no signs of congestive 
heart failure.  

In 1961, the veteran was diagnosed with carcinoma of the 
lung.  Medical records dated in April 1961 indicate the 
veteran was inoperable as far as chest surgery was concerned.  
The rationale for such is not stated in the medical reports.  

The veteran died in 1962.  The death certificate cites 
carcinoma of the lung, of 107 days' duration, as the cause of 
death.  No underlying or contributory cause of death is 
identified on the death certificate.

The appellant contends that the veteran's service-connected 
heart disease materially contributed to the veteran's death 
in that it left him in a weakened state, less able to rebound 
from illness or to withstand treatment for his lung cancer.

During the pendency of the appeal the Veteran's Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law.  It essentially eliminates 
the requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant of which portion, if any, of 
the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.

The VCAA is applicable to the appellant's claim.  First, the 
Board notes that at the time of the March 2001 hearing the 
appellant's nephew and her representative were advised as to 
the probative value of a medical opinion relevant to the 
veteran's heart disease contributing to his death and were 
afforded time in which to submit such evidence.  No evidence 
was thereafter submitted.  Prior to such hearing VA notified 
the appellant that it appeared duties under VCAA had been met 
in her case.  However, insofar as the current record contains 
no medical opinion pertinent to whether service-connected 
atherosclerotic heart disease contributed to the veteran's 
death, remand to obtain such opinion is necessary prior to 
Board adjudication on the merits.  See VCAA, Pub. L. No. 106-
475, § 3(s), 114 Stat. 2096, 2097-98 (2000) (to be codified 
as amended at 38 U.S.C. § 5103A).

Accordingly, the claim is REMANDED to the RO for the 
following:

1.  The RO should request that the 
appellant supply the names, addresses and 
approximate dates of treatment or 
evaluation for all health care providers 
who treated or evaluated the veteran for 
cardiovascular and/or respiratory/lung 
problems during his lifetime, 
particularly contemporary to the time of 
death.  When the requested information 
and any necessary authorization are 
received, the RO should attempt to obtain 
copies of any indicated records that are 
not already part of the claims folder.

2.  If the RO is unsuccessful in 
obtaining copies of any records 
identified by the appellant, it should so 
inform the appellant and her 
representative and request them to 
provide copies of such records. 

3.  After identified records have been 
obtained, to the extent possible, the RO 
should arrange for a VA physician with 
expertise in cardiovascular and 
respiratory diseases to review the entire 
claims folder and provide his or her 
opinion as to the following:

Is it at least as likely as not that the 
veteran's lung cancer was etiologically 
related to service?

Is it at least as likely as not that the 
veteran's service-connected 
atherosclerotic heart disease materially 
contributed to the veteran's death?

The complete rationale for the opinions 
should also be provided.

4.  The RO should ensure that the above 
development has been completed and should 
undertake any other actions it deems to 
be required to comply with the notice and 
duty to assist provisions of the VCAA.

5.  The RO should then readjudicate the 
issue on appeal.  If the benefit sought 
on appeal is not granted to the 
appellant's satisfaction, she and her 
representative should be furnished a 
supplemental statement of the case and 
given an appropriate opportunity to 
respond thereto.  

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any ultimate 
outcome of this case.  The appellant need take no action 
until otherwise notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

